DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedospial, JR. (US 5728086 A; hereinafter Niedospial) in view of Darin et al. (US 10752415 B2; hereinafter Darin).
	Regarding claims 1 and 18, Niedospial teaches a flexible plastic pouch comprising an a spout (30) and wherein the pouch has a front panel and a back panel, at least one of the front and back panels having a microembossing on an inner surface thereof (Col 6 lines 52-63), to store a flowable material within the flexible bag and the 
Niedospial lacks teaching that there is an inner ply and an outer ply.  Niedsospial also lacks teaching a microembossment land percentage being approximately between 20% and 30%.
	Darin teaches a fluid pouch with inner microstructure wherein said pouch is made of an inner ply and an outer ply (81/82; see Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Niedospial’s pouch to include an additional ply of material in order to protect the pouch (Darin; Col 4 lines 51-61).
Although Niedospial, as modified above, fails to teach the exact microembossing land percentage range as claimed, Niedospial does disclose a range (Niedospial; Col 7 lines 4-12) encompassing the somewhat narrower claimed ranges (e.g. a 5 micron to several mm micro-embossment) and also a range (e.g. 10 microns to 10 mm space between the micro-embossments) which overlaps with one of the claimed ranges. Additionally, the raised features within the disclosed ranges of Niedospial have the same or similar function and properties (i.e., allowing fluids to flow out of the IV bag without retaining any fluid within adhering to the sidewalls) as the raised features within the claimed ranges (Niedospial; Col 1 lines 45-55). 
Accordingly, as the general conditions of the claim are disclosed in the prior art, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to and would have been motivated to further modify Niedospial to include a microembossment land percentage range that yields the 
	Regarding claims 2-4, Niedospial, as modified above, teaches a flexible pouch wherein the microembossing further comprises a size, a pitch and a depth, wherein the microembossing has one of a size, pitch and depth that is less than 25pm, and more preferably, less than 10pm (Niedospial; Col 7 lines 5-24).
	Regarding claims 5-7 and 19-20, Niedospial, as modified above, discloses the claimed invention except for a stacked microembossing comprising three microfeatures.  Darin further teaches alternate microstructure patterns wherein the microembossing
comprises a stacked microembossing, having at least two microfeatures (Darin; 3701/3705; see Fig. 37-39), a third microfeature (Darin; 3707; Col 11 lines 3-47) having a size, a pitch and a depth, wherein the third microfeature has one of a size, pitch and depth that is less than 25pm, and more preferably, less than 10pm, and a second microfeature (Darin; Col 6 lines 5-35).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Niedospial’s flexible pouch to have stacked microfeatures in order to further minimize waste of contents to be evacuated (Darin; Col 1 lines 50-65).
Response to Arguments
5.	Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach the microembossing having a land percentage between approximately 20% and 30% because the claimed range is more narrow than the disclosed land ranges of Niedospial.
-Examiner acknowledges that Niedospial teaches a broad range of potential land ranges (Niedospial; Col 7 lines 4-12).  However, Examiner also notes that Niedospial discloses having microembossments on an inner surface of a flexible bag in order to fully dispense contents as claimed (Niedospial; Col 6 lines 44-52).  Therefore, it would have been within the level of ordinary skill in the art to modify Niedospial’s microembossments to optimize that fluid delivery depending on the fluids intended to be dispensed (Niedospial; Col 6 lines 58-62).  See MPEP 2144.05.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734